ON REMAND FROM THE SUPREME COURT
KLIEBERT, Chief Judge.
This matter comes before us on remand from the Supreme Court1 wherein our opinion was vacated and set aside because “[i]t appears that the remand ordered by the court of appeal would result in a reduction of plaintiffs award. This would be improper. Defendants did not appeal or answer the appeal ...”
Since a computation made as directed by our opinion, 591 So.2d 1240, would result in a reduction of benefits to plaintiff and the judgment is definitive against defendants, a remand would serve no purpose. Thus, the award for past due supplemental earnings benefits of $12,781.71 and the finding that plaintiffs average monthly wage at the time of the accident was $1,105.44 are affirmed. The denial of plaintiffs request for penalties and attorneys fees is also affirmed.
AFFIRMED.

. LeBlanc v. Modern Flooring, Inc., et al., 596 So.2d 543 (La.1992).